Title: To John Adams from Herbert Croft, 29 May 1797
From: Croft, Herbert
To: Adams, John



Sir,
Hamburgh; 29 May 1797

What the Consul at this City does me the honour of transmitting to you will account for the liberty I am now taking. The paper, which I here enclose, the Consul has, of course, not seen. It may show, perhaps, some trifling use that might be made of me in private. Besides which, I should be happy, Sir, to be of any use in the education of your children; of one of whom, at Amsterdam, I hear so high an account from Mr. Williams and from others.
I shall live in hopes of visiting America, Sir, through such respectable means as yours; and of your thinking it worth while to mark your presidency by the adoption of one, who will at least try to be useful. In all events, I shall ever remain, Sir, / Your most sincere admirer /  and devoted humble servant

Herbert Croft